Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed March 26, 2020.
Claims 1-25 have been canceled.  New claims 26-45 are acknowledged.
Claims 26-45 are pending in the instant application.
Claims 26-45 are subject to election/restriction as detailed below:


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 26-38, drawn to a method for treating a retinal dysfunction disease, the method comprising administration of a composition for gene manipulation into a subject to be treated, wherein the composition for gene manipulation comprises the following: a guide RNA or a nucleic acid encoding the same, wherein the guide RNA targets a target region present in a retinal function-forming gene, wherein the retinal function-forming gene is a RPE65 gene, wherein the target region has two strands having a guide nucleic acid-binding sequence and a guide nucleic acid-non binding sequence, which are sequences of 15 to 25 contiguous nucleotides, wherein the guide RNA comprises a guide sequence complementary binding with the guide nucleic acid-binding sequence of the target region, wherein the guide sequence is a RNA sequence having homology with the guide nucleic acid-non binding sequence of the target region, wherein the guide sequence includes 0 to 5 nucleotides mismatched with the guide nucleic acid-binding sequence of the target region, wherein the guide RNA comprises a nucleotide sequence including or more sequences selected from the group consisting of SEQ ID NOs: 225 to 238, or a nucleotide sequence having 80% or more homologous therewith; and a CRISPR enzyme or a nucleic acid encoding the same, wherein the CRISPR enzyme is a Cas9 protein or a Cpf1 protein, wherein the Cas9 protein is at least one selected from the group consisting of a Streptococcus pyogenes-derived Cas9 protein, a Campylobacter jejuni-derived Cas9 protein and a Streptococcus thermophilus-derived Cas9 protein.  If this Group is elected, a further election of species is required as detailed below:

Group II, claims 39 and 40, drawn to a guide RNA for targeting a retinal function-forming gene, or a nucleic acid encoding the same, wherein the guide RNA targets a target region present in the retinal function- forming gene, herein the retinal function-forming gene is a RPE65 gene, herein the target region has two strands having a guide nucleic acid-binding sequence and a guide nucleic acid- non binding sequence, which are sequences of 15 to 25 contiguous nucleotides, Application No. To be assignedPage 5 of 8wherein the guide RNA comprises a guide sequence complementary binding with the guide nucleic acid-binding sequence of the target region, herein the guide sequence is a RNA sequence having homology with the guide nucleic acid-non binding sequence of the target region, herein the guide nucleic acid-non binding sequence is a sequence including one selected from the group consisting of SEQ ID NOs: 1 to 69, herein the guide sequence includes 0 to 5 nucleotides mismatched with the guide nucleic acid-binding sequence of the target region, wherein the guide RNA comprises a nucleotide sequence including or more sequences selected from the group consisting of SEQ ID NOs: 225 to 238, or a nucleotide sequence having 80% or more homologous therewith.  If this Group is elected, a further election of species is required as detailed below:

Group III, claims 41-45, drawn to a composition for manipulating a retinal function-forming gene, comprising: a guide RNA for targeting a retinal function-forming gene, or a nucleic acid encoding the same, wherein the guide RNA targets a target region present in the retinal function-forming gene, wherein the retinal function-forming gene is a RPE65 gene, wherein the target region has two strands having a guide nucleic acid-binding sequence and a guide nucleic acid- non binding sequence, which are sequences of 15 to 25 contiguous nucleotides, wherein the guide RNA comprises a guide sequence complementary binding with the guide nucleic acid-binding sequence of the target region, wherein the guide sequence is a RNA sequence having homology with the guide nucleic acid-non binding sequence of the target region, wherein the guide nucleic acid-non binding sequence is a sequence including one selected from the group consisting of SEQ ID NOs: 1 to 69, wherein the guide sequence includes 0 to 5 nucleotides mismatched with the Application No. To be assignedPage 6 of 8guide nucleic acid-binding sequence of the target region, wherein the guide RNA comprises a nucleotide sequence including or more sequences selected from the group consisting of SEQ ID NOs: 225 to 238, or a nucleotide sequence having 80% or more homologous therewith; and a CRISPR enzyme or a nucleic acid encoding the same, wherein the CRISPR enzyme is a Cas9 protein or a Cpf1 protein, wherein the Cas9 protein is at least one selected from the group consisting of a Streptococcus pyogenes-derived Cas9 protein, a Campylobacter jejuni-derived Cas9 protein and a Streptococcus thermophilus-derived Cas9 protein.  If this Group is elected, a further election of species is required as detailed below:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of Cas9 protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) Cas9 protein from claim 26.  Either Streptococcus pyogenes-derived Cas9 protein, a Campylobacter jejuni-derived Cas9 protein or a Streptococcus thermophilus-derived Cas9 protein.  
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of guide sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide sequence (e.g. SEQ ID NO.) from claim 26.  One of SEQ ID NOs: 225 to 238 is to be elected.  
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of guide nucleic acid-non binding sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide nucleic acid-non binding sequence (e.g. SEQ ID NO.) from claim 34.  One of SEQ ID NOs: 1 to 69 is to be elected.  NOTE:  The election made from claim 34 must match and correspond to the election made from claim 26.  For example, if Applicants elect SEQ ID NO: 225 from claim 26, then Applicant must elect one of SEQ ID NOs: 1-44 from claim 34, which correspond to target sequences of the RPE65 gene for Streptococcus pyogenes-derived Cas9 protein.  Similarly, if Applicants elect SEQ ID NO: 226 from claim 26, then Applicant must elect one of SEQ ID NOs: 45-69 from claim 34, which correspond to target sequences of the RPE65 gene for  Campylobacter jejuni-derived Cas9 protein.
	If Group II is elected, Applicant is required to elect a single molecular embodiment of guide sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide sequence (e.g. SEQ ID NO.) from claim 39.  One of SEQ ID NOs: 225 to 238 is to be elected.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of guide nucleic acid-non binding sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide nucleic acid-non binding sequence (e.g. SEQ ID NO.) from claim 39.  One of SEQ ID NOs: 1 to 69 is to be elected.  NOTE:  The election made from claim 39 must match and correspond to the election made from claim 39 as previously elected.  For example, if Applicants elect SEQ ID NO: 225 from claim 39, then Applicant must elect one of SEQ ID NOs: 1-44 from claim 39, which correspond to target sequences of the RPE65 gene for Streptococcus pyogenes-derived Cas9 protein.  Similarly, if Applicants elect SEQ ID NO: 226 from claim 39, then Applicant must elect one of SEQ ID NOs: 45-69 from claim 39, which correspond to target sequences of the RPE65 gene for  Campylobacter jejuni-derived Cas9 protein.
	If Group III is elected, Applicant is required to elect a single molecular embodiment of Cas9 protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) Cas9 protein from claim 41.  Either Streptococcus pyogenes-derived Cas9 protein, a Campylobacter jejuni-derived Cas9 protein or a Streptococcus thermophilus-derived Cas9 protein.  
	If Group III is elected, Applicant is further required to elect a single molecular embodiment of guide sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide sequence (e.g. SEQ ID NO.) from claim 41.  One of SEQ ID NOs: 225 to 238 is to be elected.  
	If Group III is elected, Applicant is further required to elect a single molecular embodiment of guide nucleic acid-non binding sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide nucleic acid-non binding sequence (e.g. SEQ ID NO.) from claim 41.  One of SEQ ID NOs: 1 to 69 is to be elected.  NOTE:  The election made from claim 41 must match and correspond to the election made from claim 41 as previously elected.  For example, if Applicants elect SEQ ID NO: 225 from claim 41, then Applicant must elect one of SEQ ID NOs: 1-44 from claim 41, which correspond to target sequences of the RPE65 gene for Streptococcus pyogenes-derived Cas9 protein.  Similarly, if Applicants elect SEQ ID NO: 226 from claim 41, then Applicant must elect one of SEQ ID NOs: 45-69 from claim 41, which correspond to target sequences of the RPE65 gene for  Campylobacter jejuni-derived Cas9 protein.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635